Title: From John Adams to United States Congress, 8 January 1798
From: Adams, John
To: United States Congress



Gentlemen of the Senate, and Gentlemen of the House of Representatives
United States January 8th 1798.

I have now an Opportunity of transmitting to Congress, a Report of the Secretary of State with a Copy of an Act of the Legislature of the State of Kentucky, consenting to the Ratification of the Amendment of the Constitution of the United States proposed by Congress by in their Resolution of the Second day of December 1793, relative to the Suability of States. This Amendment, having been adopted by three fourths of the Several States, may now be declared to be a Part of the Constitution of the United States.

John Adams